Citation Nr: 0307106	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected third and fourth hammer toes of 
the right foot.

2.  Entitlement to an increased disability rating for 
service-connected partial neuropathy of the right sciatic 
nerve, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran serviced on active duty from January 1971 to 
September 1972. 

The veteran was granted service connection for partial 
neuropathy of the right sciatic nerve in a February 1973 
rating decision and was awarded a 10 percent disability 
rating.  In an April 1988 rating decision, the veteran was 
granted service connection for hammer toes of the third and 
fourth toes of the right foot and was awarded a 
noncompensable disability rating.  

In January 2001, the RO received the veteran's claim for an 
increase in the assigned disability ratings.  In an August 
2001 rating decision, the RO denied the veteran's claim.  The 
veteran disagreed with the August 2001 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 2002.  

Other issues

In the August 2001 rating decision, the RO also denied an 
increased rating for the veteran's service-connected right 
buttock injury and denied service connection for right 
calcaneus reduction.  The veteran did not express 
disagreement as to these issues.  Therefore, the Board does 
not have jurisdiction over them, and they will not be further 
addressed by the Board in this decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2002).  



FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's right foot hammer toe disability is manifested by 
minimal hammer toes of the third and fourth toes of the right 
foot.

2.  The veteran's right sciatic nerve disability is 
manifested by complaints of pain, weakness and impaired 
balance.  Objective findings include partial foot drop, 
weakness in the right ankle and toes, absent right ankle 
jerk, decreased sensation of dorsum and plantar surface of 
right foot, and 1/2 inch atrophy of right calf.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
veteran's service-connected right foot hammer toes have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (2002).

2.  The criteria for a 20 percent disability rating for the 
veteran's service-connected right sciatic nerve disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8520 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a compensable 
disability rating for his service-connected right foot third 
and fourth hammer toes.  He is also seeking an increased 
rating for his service connected right sciatic nerve 
disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The veteran was notified by the August 2001 rating decision, 
by the April 2002 statement of the case (SOC), and by the 
October 2002 supplemental statement of the case (SSOC) of the 
pertinent law and regulations and the need to submit 
additional evidence on his increased rating claims.  The 
April 2002 SOC included an attachment which referenced the 
VCAA.

Significantly, the Board sent a letter to the veteran in 
January 2003, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by the RO by means of the January 2003 letter as to 
what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's VA treatment 
records and scheduled VA examinations to evaluate his 
disabilities.  The veteran did not appear for his scheduled 
examinations in March 2001.  The veteran submitted private 
medical records with his notice of disagreement in January 
2002.  In May 2002, the veteran's representative informed the 
Board that the veteran was willing to report for rescheduled 
VA examination.  The RO arranged VA examinations to evaluate 
the veteran's nerves and feet and the veteran attended those 
examinations in August 2002.  

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
October 2002, the veteran stated that he did not have 
anything else to add in regard to his claims, and wished to 
have his claim considered without a 60 day response period.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in the May 2002 VA Form 9 
that he did not want a Board hearing.  The veteran's 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).



1.  Entitlement to an increased (compensable) disability 
rating for service-connected hammer toes of the third and 
fourth toe of the right foot.

The veteran is seeking an increased disability rating for his 
service-connected right foot hammer toe disability, which is 
currently evaluated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 (2002).  He essentially 
contends that the right foot hammer toe disability is more 
severe than is contemplated by the currently assigned 
noncompensable rating.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to hammer toes of the 
right third and fourth toes, the veteran has been diagnosed 
with a traumatic right foot injury with calcaneal reduction 
surgery and prosthesis replacement; a deformity of the right 
fifth toe, a valgus deformity of the interphalyngeal joint of 
the right great toe, degenerative joint disease of the right 
ankle and foot, and a right sciatic nerve disability, which 
affects the right foot.  With the exception of hammer toes of 
the right third and fourth toes and the right sciatic nerve 
disability, no other disability of the right foot is service-
connected.  

In evaluating a particular disability, both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).   

In this case, the Board believes that the medical evidence of 
record makes adequate distinction between the symptoms 
attributable to the veteran's right foot hammer toes and 
those attributable to other disorders.  For example, an 
August 2001 treatment report shows complaint of foot pain; 
however this was attributed to the veteran's sciatic nerve 
disability and not to his hammer toes.  In the August 2002 VA 
examination, the veteran stated that it has only been since 
his right calcaneal reduction, which was performed in June 
1999, that he has become more weak, experienced pain and 
swelling and become limited in walking to 1/4 mile, and limited 
in stair climbing.  The right calcaneal reduction is not 
service connected.

Most significantly, as will be discussed below, the 
diagnostic code under which the veteran's hammer toes are 
evaluated refers to the toes affected, not to the entire 
foot.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Based on the diagnosis, the Board believes that evaluation 
under Diagnostic Code 5282, which deals specifically with 
hammer toes, is appropriate.  The veteran has not suggested 
any other diagnostic code, and the Board can identify none 
more appropriate than 5282.  

Schedular rating

Under Diagnostic Code 5282 [hammer toe], the following levels 
of disability are included.

10 % all toes, unilateral without claw foot

0 % single toes

38 C.F.R. § 4.71a, Diagnostic Code 5282 (2002).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
10 percent rating.  

A 10 percent rating requires that all toes of a particular 
foot be affected by hammer toe.  In this case, only two toes 
are affected.  See the August 2002 VA examination report, 
which shows that the veteran's right third and fourth toes 
are affected by hammer toe.  This is also shown in a May 1999 
report of Dr. J.G.  As stated above, service connection is 
only in affect for the third and fourth toes.  

Based on the medical evidence and the plain meaning of the 
regulation, the Board concluded that disability caused by the 
service-connected third and fourth hammer toes does not 
approximate that which allows for the assignment of a 10 
percent disability rating.  See 38 C.F.R. § 4.7 (2002).  

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  In this case, the 
veteran has pointed to no manifestations of his disability 
which would allow for the assignment of additional disability 
under 38 C.F.R. §§ 4.40 and 4.45 (2002) and after a review of 
the pertinent medical evidence, the Board has identified 
none.  

The August 2002 VA examination found that the veteran's 
service connected hammer toes were minimal.  Movement of the 
joints were essentially normal.  Small joints of the feet 
showed no swelling, tenderness or redness.  The veteran 
stated that he gets blisters on his feet, but objectively the 
examiner noted no callus formation.  There is no evidence of 
pain, limited motion, weakness, inccordination, fatigability 
and the like due to the veteran's service-connected hammer 
toes.  Accordingly, the assignment of a higher disability 
evaluation on the basis of additional functional loss due to 
pain under 38 C.F.R. §§ 4.40 and 4.45 (2002) is not 
warranted.

The veteran's representative requested that the Board 
consider the benefit of the doubt in the evaluation of the 
veteran's right hammer toes of the third and fourth toes.  
See 38 C.F.R. §§ 3.102, 4.3.  However, because a 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  For 
reasons expressed above, the veteran's claim for an increased 
rating is denied. 

2.  Entitlement to an increased disability rating for partial 
neuropathy of the right sciatic nerve, currently evaluated as 
10 percent disabling.

The veteran is also seeking an increased disability rating 
for his service-connected right sciatic nerve disability, 
which is currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2002).  He essentially 
contends that the right sciatic nerve disability is more 
severe than is contemplated by the currently assigned 10 
percent rating.

Mittleider concerns

As has been discussed in some detail with respect to the 
first issue on appeal, the use of manifestations not 
resulting from the service-connected disability is to be 
avoided; the Board is, however, precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider, 11 Vet. App. at 182.

The Board is presented with a record on appeal which 
demonstrates that, in addition to a right sciatic nerve 
disability, the veteran was diagnosed with thoracic and 
lumbar strain in January 1986.  Service connection was denied 
for these disorders in a January 1986 rating decision.  The 
veteran has also been diagnosed with a number of disabilities 
which may affect his right lower extremity, including 
traumatic right foot injury with calcaneal reduction surgery 
and prosthesis replacement; a deformity of the right fifth 
toe, a valgus deformity of the interphalangeal joint of the 
right great toe and degenerative joint disease of the right 
ankle and foot.  These disorders are not service connected.  
Moreover, as discussed above, the veteran is service 
connected for right third and fourth hammer toes.
 
The recent medical evidence appears to address the symptoms 
attributable to the veteran's sciatic nerve disability.  With 
respect to the veteran's service connected hammer toes, as 
discussed above, there appears to be adequate evidence by 
which to distinguish the symptoms attributable to these 
separate disabilities.  The symptomatology attributable to 
the remaining nonservice-connected right foot disorders 
potentially overlaps, at least to some degree, the service-
connected right sciatic nerve disability; particularly with 
respect to pain.  To the extent that such symptoms are not 
adequately distinguished, the Board will consider them as 
attributable to the service connected sciatic nerve 
disability.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts, 5 
Vet. App. at 538.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio, 2 Vet. App. at 629.

The veteran is diagnosed with partial neuropathy of the right 
sciatic nerve.  The most recent August 2002 VA examination 
report shows symptoms of a partial foot drop, weakness in the 
right ankle and toes, impaired balance, absent right ankle 
jerk, decreased sensation of dorsum and plantar surface of 
right foot, 1/2 inch atrophy of right calf.  An August 2001 
treatment note attributes symptoms of right foot pain and 
muscle tightness to this disorder.  As shown below, 
Diagnostic Code 8520 [paralysis of sciatic nerve] 
contemplates such symptoms as foot drop, muscle atrophy, 
decreased function and sensation, weakness, and limited 
motion of the lower extremity.  

The Board finds that Diagnostic Code 8520 is the most 
appropriate in this case, as it is congruent with the 
diagnosed disability and the veteran's reported 
symptomatology.  The veteran has not suggested another 
diagnostic code as being more appropriate. 

Specific schedular criteria

Under Diagnostic Code 8520 [paralysis of sciatic nerve], the 
following levels of disability are included.

80 % complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of 
knee weakened or (very rarely) lost;

Incomplete: 
60 % severe, with marked muscular atrophy

40 % moderately severe

20 % moderate

10 % mild

38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2002).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871. 

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 20 
percent rating, but is not consistent with a rating at higher 
levels.  

The most recent evaluation of the veteran's sciatic nerve 
disability was accomplished in August 2002.  At that time, 
the VA examiner reported a partial foot drop.  He noted that 
the veteran did not use a brace to control this.  This 
symptom has been consistently noted over the years, and was 
similarly reported in November 1985, January 1986 and in 
November 1972.  

The medical evidence also indicates that other neurological 
symptomatology is present.   In May 1999, Dr. J.G. noted 
paresthsias over the dorsum of right foot. 
In August 2002, there was absent right ankle jerk.  The 
examiner noted decreased sensation of the dorsum and plantar 
surfaces of the right foot.  The veteran's right calf 
measured 15 1/2 inches, compared to 16 inches on the left, 
demonstrating a 1/2 inch atrophy of the right calf.  

The Board finds that some of the medical evidence of record 
is consistent with mild impairment, as the veteran is 
currently rated. In August 2002, the examiner specifically 
described the veteran's level of impairment as mild.  
However, the veteran's symptoms clearly include decreased 
strength in the right foot and decreased sensation in 
portions of the right foot.  There is also a 1/2 inch atrophy 
of the right calf.  These symptoms have clearly affected the 
veteran's activities to some degree.  

Despite the fact that not all of the veteran's symptoms are 
consistent with a higher rating, the Board believes that the 
medical findings of partial foot drop and the findings of the 
August 2002 VA examiner of weakness in both the right ankle 
and toes as being indicative of more than mild impairment.  
After having carefully considered the matter, the Board has 
concluded that the veteran's service-connected partial 
neuropathy of the right sciatic nerve more closely 
approximates that which may be described as moderate.  See 38 
C.F.R. § 4.7 [when a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating].  Therefore, 
the Board finds that a 20 percent rating, reflecting moderate 
impairment due to right sciatic nerve disability, is 
warranted.

The Board has also considered whether a higher rating is 
warranted.  The Board notes that, although there is evidence 
of foot drop, there is no evidence indicating complete 
paralysis of the right sciatic nerve, such that the right 
foot dangles and drops.  The evidence does not indicate that 
there is no active movement possible of the muscles below the 
knee or that flexion of the knee is weakened or lost, as 
required for an 80 percent rating.  The Board further finds 
that the evidence does not reflect a severe or moderately 
severe rating, characteristic of the 60 percent and 40 
percent levels.  There is no evidence of marked muscular 
atrophy.  There is only a 1/2 inch difference in the 
circumference of the veteran's right and left leg at the 
thigh.  As discussed above, much of the recent weakness and 
limitation in walking has been attributed by the veteran to 
his right calcaneal reduction, which is not service 
connected.  The Board further notes that none of the medical 
examiners have described the veteran's level of impairment as 
more than moderate in degree.

In short, the Board finds that a 20 percent rating is 
warranted for moderate impairment due to the veteran's 
service connected right sciatic nerve disability. 
To that extent, the claim for an increased disability rating 
is granted.

Extraschedular ratings

In the veteran's VA Form 646, dated October 2002, the 
veteran's representative requested that an extraschedular 
evaluation be considered for the veteran's service connected 
disabilities.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board notes that a certain degree of occupational 
impairment is contemplated in the ratings currently assigned.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  In this case, the 
veteran has not indicated, nor has he presented evidence to 
support the premise, that his service connected right sciatic 
nerve disability and his right hammer toes have resulted in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Indeed, there is no 
evidence of any hospitalization for either disability since 
service.  There is no evidence of an extraordinary clinical 
picture, such as repeated surgery for either disability.  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the evidence does not support the proposition that 
the veteran's service-connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.



ORDER

The criteria for a compensable rating not having been shown, 
the claim for an increased rating for the veteran's service-
connected third and fourth hammertoes of the right foot is 
denied.

The criteria for a 20 percent rating having been shown, the 
claim for an increased rating for the veteran's service-
connected right sciatic nerve disability is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

